Citation Nr: 0831579	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for a chronic low back strain.

2.  Entitlement to an increased rating in excess of 10 
percent for a stress fracture of the right knee.

3.  Entitlement to an increased rating is excess of 10 
percent for a stress fracture of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1983. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The veteran testified at a Travel Board hearing in March 
2008.  A transcript of that hearing is associated with the 
claims file.

The veteran appears to raise a new claim for total disability 
evaluation based upon individual unemployability (TDIU), as 
indicated in his March 2005 written statement.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran's 
chronic low back strain results in forward flexion of the 
lumbar spine greater than 30 degrees accompanied by pain, and 
does not result in fixation of the entire thoracolumbar spine 
or the entire spine in flexion, extension or neutral 
position.

2.  The medical evidence demonstrates that the veteran's 
stress fracture of the right knee results in a loss of 2 
degrees of full extension and flexion between 90 to 96 
degrees accompanied by with pain; lateral instability or 
subluxation of the knee joint has not been shown.

3.  The medical evidence demonstrates that the veteran's 
stress fracture of the left knee results in 0 degree 
extension and flexion between 104 to 106 degrees accompanied 
by pain; lateral instability or subluxation of the knee joint 
has not been not shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for a chronic low back strain are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 
(2007).

2.  The criteria for a rating in excess of 10 percent for a 
stress fracture of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5259-
5262 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
stress fracture of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5259-
5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, the April 
2005 letter to the veteran specifically notified him of the 
substance of the VCAA including the types of evidence 
necessary to establish entitlement to increased ratings, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), these letters essentially 
satisfied the requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  See 38 C.F.R. § 
3.159(b), as amended by 73 Fed. Reg. 23353-23356 (2008) (to 
be codified at 38 C.F.R. § 3.159(b)(1), and applicable to all 
claims for benefits pending before VA on May 20, 2008).  
Thereafter, the veteran received subsequent development 
notice in August 2006, which provided generalized notice as 
to the disability rating and effective date elements of a 
claim.  See also Dingess v. Nicholson, 19 Vet. App. 273 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 120 
(2008).  

The Board acknowledges that the notice provided in April 2005 
and August 2006 did not cover all of the elements required by 
the recent Vazquez-Flores decision.  Nonetheless, the Board 
concludes that the veteran was not prejudiced in this 
instance, as the notice suggested types of evidence, 
including both medical and lay evidence, that could support 
the veteran's claim for increase.  The veteran was also given 
the specific rating criteria in the Statement of the Case, 
which serves to render any pre-adjudicatory notice error non-
prejudicial.  Further, the VA examination paralleled the 
relevant diagnostic criteria.  All these factors combined, 
the Board concludes that a reasonable person could have been 
expected to understand what was needed to substantiate the 
claim.

Regardless, the veteran's actions are indicative of actual 
knowledge given that the veteran provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.  Specifically, the 
veteran, and his representative, provided statements, which 
discussed his service-connected disability in terms of 
relevant symptomatology.  The statements described the 
functional effects of his disability on his everyday life.  
The Board is satisfied that he had actual knowledge of what 
was necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA medical 
records and statements from the veteran addressing the 
severity and nexus of his disabilities.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. 

Further, the veteran has been afforded comprehensive VA 
examinations in April 2004 and September 2006 in conjunction 
with this appeal, addressing the disorders at issue.  
Although the September 2006 examination could not obtain the 
range of motions and response to repetitive movements due to 
the veteran's nonservice-connected quadriplegia, the Board 
finds that additional efforts to schedule another examination 
would be futile.  The Board cannot control external factors 
rendering the examination results improper for rating 
purposes.  In sum, all pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 
4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The Board observes that VA treatment records from January 
2005 through June 2006 show that the veteran sustained a 
post-service cervical spine injury in 1995, due to a motor 
vehicle accident, and that he presently suffers from 
incomplete C-7 quadriplegia- a non-service connected 
condition.  (See VA Examination Report, dated September 
2006).  Thus, to the extent that the manifestations resulting 
from the non-service connected incomplete C-7 quadriplegia 
can be disassociated from those of the service-connected 
chronic low back strain and the service-connected stress 
fractures of the right left and knees, they may not be 
considered for purposes of this appeal.  Cf., Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

III.  Low Back Strain

Based on a new claim for increased filed in March 2005, the 
veteran's chronic low back strain is currently rated under 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Code 5237, as 40 percent 
disabling.  Under this rating formula, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V).  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees; extension is zero to 30 
degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of the spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2007).

Here, the veteran underwent a VA examination in April 2005.  
The veteran told the examiner that his lumbar spine had 
become stiffer since his last rating.  His daily discomfort 
level was 2-3/10.  He avoids prolonged walking and standing 
to prevent discomfort.  The veteran denied numbness or 
tingling below the knees.  He stated that he had pain in his 
low back that radiated to the inner aspect of the knees.  The 
veteran did not use muscle relaxers, NSAIDS, Tylenol, heating 
pad, or ointments.  The examiner noted that the veteran had 
no chiropractic, orthopedic or neurological surgery to the 
lumbar spine in recent years.  The veteran also no longer 
wore a brace at his right leg.  The veteran told the examiner 
that stooping and bending were very difficult for him at the 
waist and squatting was impossible without support.  The 
veteran did not use a lumbar corset.  He had no lumbar spinal 
injections.  The veteran could stand for about five to six 
minutes and walk about the same distance.  The examiner noted 
that the veteran had intermittent, nonconstant pain that was 
not characterized by flare-ups.

The physical examination (in April 2005) revealed a slightly 
increased lumbar lordosis.  The veteran had no lumbar 
myospasm on palpation.  With a goniometer the lumbar ranges 
of motion were extension to 18 degrees with tenderness 
developing at 16 degrees and repeated measurements unchanged; 
flexion was to 74/76 and 72/76 degrees; left lumbar spinal 
flexion was to 24 degrees and right lumbar lateral flexion 
was to 26 degrees with repeated measurements unchanged.  Pain 
was the delimiting feature in the ranges of motion.  Right 
and left lumbar spinal rotations were both to 30 degrees with 
repeated measurements unchanged.  The range of motion of the 
lumbar spine was not further limited by pain, fatigability or 
incoordination on repeated-repetitive testing.  He was 
nontender over the sciatic notches.  The veteran had a normal 
sensory and motor examination of the lower extremities, and 
the dural stretch testing was negative for lumbar or lower 
extremity pain.  The veteran's gait was remarkable in that he 
took very short shuffling steps with a rather wider based 
gait.  The veteran was unable to heel and toe walk.  The 
veteran was independently ambulatory not requiring a cane and 
did not bring an assistive device for ambulation that 
particular day.  The veteran was unable to crouch more than 
one-third of the normal distance with pain.  The examination 
of the veteran's shoe revealed more lateral wear at the right 
heel.  The veteran had no pain on axial loading of the vertex 
of the skull in terms of lumbar complaints.  There was a 
possible Waddell sign for the right and left lumbar spinal 
rotation.  The x-rays revealed minimal L 3-L 4 degenerative 
disc disease.

The evidence shows that when the veteran was seen by VA in 
August 2005, the objective findings were as follow: the lower 
extremities measured 3-4/5 m in strength; the shoulder 
flexors, shoulder abductors, and the elbow flexors were 5/5 
in strength for the right and left; the elbow extensors, 
wrist extensors, and wrist flexors were 4/5 in strength for 
the right and the left; decreased sensation on pinprick below 
C-2 with preservation in the right leg.  The assessment was 
of incomplete quadriplegia.  A VA treatment record dated in 
June 2006 indicates that the veteran walked with a wide-based 
gait and no foot drop.

The veteran underwent another VA examination in September 
2006.  The veteran told the examiner that he has sharp pain, 
but received no pharmacological treatment for his back.  The 
veteran did not report any flare-ups and further questions on 
flare-ups including additional limitation of motion or 
functional impairment could not be answered.  The veteran did 
not report any associated features with the back problem such 
as weight loss, fevers, malaise, dizziness, visual 
disturbance, numbness, weakness, bladder complaints or bowel 
complaints.  The veteran did not use a back brace or cane to 
walk.  The veteran was in a wheelchair and stated that he 
could not stand or walk at all because of his quadriplegia.  
The back condition was not reported to interfere with 
activities of daily living.  The veteran was unable to drive.  
The position of the neck, posture of the head, and posture of 
the thoracolumbar spine in a wheelchair appeared normal.  The 
veteran stated that he could not stand up and go through the 
range of motions.  As a result, the examiner noted that the 
range of motions and response to repetitive movements could 
not be obtained.  There was no objective evidence of painful 
motion, spasm, weakness or tenderness.  There was no fixed 
deformity.  The veteran did not report any periods of 
incapacitation over the last 12 months.  Back pain was not 
stated to radiate into the lower extremities.  The diagnosis 
was of incomplete C-7 paraplegia unrelated to service and 
degenerative disc disease of the lumbosacral spine.

At the March 2008 hearing, the veteran testified that he had 
constant pain in his back.  He also had muscle spasms with 
numbness and tingling that last for about 15 minutes to an 
hour.  (See hearing transcript pg. 16).

Accordingly, the Board has examined the evidence and finds 
that while the ranges of lumbar spine motion could not be 
measured on VA examination in September 2006, the veteran, 
himself, related that he could neither walk nor stand because 
of his quadriplegia.  Similarly, the VA examiner also 
observed that the veteran could not stand, commented that the 
responses to the ranges of motion as well as to the 
repetitive movements could not be obtained, and thus 
concluded with a diagnosis of incomplete C-7 quadriplegia 
unrelated to service or to the degenerative disease of the 
lumbosacral spine.  In any event, none of the medical 
evidence has describe the veteran's entire thoracolumbar 
spine or his entire spine as being fixed in flexion, 
extension or neutral position.  Instead, the medical findings 
revealed no objective evidence of fixed deformity on 
examination in September 2006; and that the veteran was able 
to perform forward flexion of the lumbar spine greater than 
30 degrees on examination in April 2005.  As such, the 
veteran's service-connected chronic low back strain does not 
warrant a rating in excess of 40 percent.

Moreover, the evidence of record does not show that a higher 
rating can be assigned based on greater limitation of motion 
due to pain, weakness, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The veteran's limited 
spine motion was the basis for the current rating.  While the 
veteran has subjective complaints of pain, such pain was not 
shown to be so disabling as to warrant any higher rating.  In 
fact, the VA examiner noted that range of motion of the 
lumbar spine was not further limited by pain, fatigability or 
incoordination on repeated-repetitive testing.  The September 
2006 VA examiner observed that there was no objective 
evidence of painful motion, spasm, weakness or tenderness.

In reaching this determination above, the Board observes that 
the record evidence fails to associate any neurological 
deficit, specifically that which involves the lower 
extremities, with the service-connected chronic low back 
strain, and thus the record is not clinically characteristic 
of chronic manifestations that can be separately rated under 
diagnostic codes for orthopedic and neurological 
disabilities.  Hence, this element of the code may not be 
applied in this case.  With respect to the remaining 
criteria, the medical evidence does not reflect that the 
veteran has experienced incapacitating episodes as defined 
governing regulation.  (See VA Examination Report, dated 
September 2006, in which veteran denies any periods of 
incapacitation over the last 12 months).  See also 38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (6); and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2007).  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.   
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  Therefore, in 
absence of such factors, the Board determines that the 
criteria for submission for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

After considering all the evidence of record, the Board finds 
that a rating in excess of 40 percent is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5261.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.

IV.  Bilateral Knees
 
Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 30 degrees is 20 percent.  Flexion limited to 15 
degrees is 30 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2007). 
 
Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows:  Extension limited to 15 degrees is 20 percent.  
Extension limited to 20 degrees is 30 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 45 
degrees is 50 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5261 (2007). 
 
Under Diagnostic Code 5262, impairment of the tibia and 
fibula, with malunion of these bones resulting in moderate 
knee or ankle disability, a 20 percent evaluation is 
warranted.  A 30 percent rating under this code is warranted 
when there is marked knee or ankle disability.  A 40 percent 
rating is assigned when there is nonunion of the tibia and 
fibula, with loose motion, requiring a brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  Words such as "slight," 
"moderate," and "marked" are not defined in the Schedule.

The veteran underwent a VA examination in April 2005.  The 
veteran told the examiner he had pain and stiffness.  His 
knees were uncomfortable if he stood for five to six minutes 
or walked more than 80 to 100 yards.  The veteran reported 
that he had no surgery on either knee since his last rating.  
He does not take medication for his knees.  He stated that 
his knees were not tender at rest.  With brief walking or 
standing, however, he had pain.  The pain goes away within 5 
or 10 minutes.  This happens intermittently and daily, but 
does not characterize a true flare.  He does not wear knee 
supports.  He denied locking.  The veteran used a walker at 
home and has a mobility cart.  He does not use a cane.  The 
veteran completely avoids stairs.  He had an abnormal gait 
pattern.  He did not admit to a sensation of grinding or 
popping in his knees.  He could not squat effectively without 
support.  His daily activities were limited in the sense 
other people due laundry and shop for groceries for him.  He 
had trouble getting out of his wheelchair in part due to his 
knees.  His knees bother him at night.

Examination of the right knee revealed a mild degree of 
synovial thickening.  With a goniometer, the veteran had -2 
degrees of full extension with flexion to 96 degrees with 
pain developing at 90 and a second attempt 90/94.  The 
veteran had tenderness and mild patellar compression.  
Lachman drawer's signs were negative.  Medial or varus 
stressing of the right knee was productive of pain along the 
medial joint line.  There was no crepitus during flexion-
extension attempts of the right knee.  There was no gross 
clinical instability, heat, ligamentous, instability or 
effusions.  X-rays of the right knees revealed a chronic 
fracture deformity at the proximal shaft of the tibia.  The 
appearance was unchanged since the June 2003 examination.  
There was no evidence of osteoarthritis at the knee.  There 
was no dislocation or acute fracture.  The examiner rendered 
a diagnosis of a stress fracture.

Examination of the left knee revealed with goniometer 
extension to 0 degrees with repeated measurements unchanged.  
Flexion was 106/111 and 104/110 at the left knee with a 
goniometer.  Range of motion of the left knee was not further 
limited by pain, fatigability or incoordination on repeated-
repetitive testing.  Pain and stiffness with end points 
achieved causing restriction of the planes of motion as 
observed during range of motion testing today at both knees.  
The veteran had no gross clinical instability and Lachman 
drawer's and McMurray signs were negative at the left knee 
just as they were at the right knee.  Direct patellar 
compression was causative of discomfort at the left knee but 
no as much on the right.  There was not heat or effusion.  X-
rays revealed no fracture, dislocation, or other osseous 
abnormality.  The examiner rendered a diagnosis of a stress 
fracture.

The veteran underwent another VA examination in September 
2006.  The veteran told the examiner that his knees were 
painful and as a result he was unable to walk.  He rated the 
pain 7/10.  The veteran further stated that he could not walk 
because of quadriplegia and that pain on walking could not be 
estimated.  The veteran stated that the knee is weak and 
stiff.  There was no swelling, heat, redness, instability, 
giving way or locking.  The veteran does not receive any 
particular treatment for his knees.  There were no flare-ups 
and further questions on flare-ups and functional impairment 
could not be answered.  The veteran does not use a knee 
brace, cane, or corrective shoes.  There were no episodes of 
dislocation or recurrent subluxation.  The veteran did not 
report any constitutional symptoms.  The knee condition did 
not affect activities of daily living.  

Upon physical examination, the veteran stated that he had no 
movements in his knees at all because of his quadriplegia and 
that he could not extend or flex his knees unless he used his 
hands.  The examiner did not obtain any range of motions or 
response to repetitive movements.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement for both knees.  The veteran stated that 
he absolutely could not walk or stand.  His gait could not be 
evaluated.  There was no ankylosis or inflammatory arthritis.  
The veteran did not permit passive movements for fear of 
pain.  The examiner rendered a diagnosis of mild 
osteoarthritis right knee and normal left knee.

Comparing the knee manifestations as described above with the 
criteria of the rating schedule, the criteria for a rating 
greater than 10 percent for limitation of flexion under 
hyphenated Diagnostic Codes 5299-5262, are not more nearly 
approximated.  In this regard, the medical evidence reveals 
that on examination in September 2006 the veteran had no 
movement in the knees because of his non-service connected 
quadriplegia; and thus the record evidence does not associate 
any neurological deficit of the lower extremities with the 
service-connected stress fractures of the knees.  (See VA 
Treatment Records, dated January 2005 to June 2006; VA 
Examination Reports, dated April 2005 and September 2006).  
In any event, the findings contained in the April 2005 
examination report reflect that the veteran's range of motion 
for his right knee measured a loss of 2 degrees of full 
extension with flexion that ranged between 90 to 96 degrees 
with pain.  There was no heat, instability, or effusion.  The 
x-rays showed no change in disability since the last rating.  
There was no sign of moderate disability due to the service 
connected fracture.  The veteran's range of motion for his 
left knee measured zero degree extension and flexion that 
ranged between 104 to 106 degrees.  There was no heat, 
instability, or effusion.  The x-rays revealed a normal left 
knee.  Because these clinical findings do not show flexion 
limited to 30 degrees or greater, or extension limited to 15 
degrees or greater for either knee, an increased rating is 
not warranted for the veteran's service connected stress 
fractures of the right and left knees.

The Board has also considered other potentially applicable 
diagnostic codes.  In this regard, the veteran reported 
having no incidents of dislocations, and objective medical 
evidence shows that the veteran's knees are stable.  Hence, a 
compensable rating under Diagnostic Code 5257 cannot be 
assigned due to the lack of medical evidence showing any 
subluxation or instability of the veteran's knees.  
Similarly, the medical evidence does not indicate any 
impairment of the knees resulting in dislocation of semilunar 
cartilage.  Therefore, a higher rating is not warranted under 
Diagnostic Codes 5257 and 5258.  Also, a higher rating is not 
warranted under Diagnostic Code 5256 (for knee ankylosis) in 
light of the fact that the veteran objectively shows left 
knee motion.  Lastly, there is no evidence of genu recurvatum 
as to warrant evaluation under Diagnostic Code 5263. 

The evidence of record does not show that a higher rating can 
be assigned based on greater limitation of motion due to pain 
on use.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
examinations did not reveal any weakness, fatigability, 
decreased endurance, incoordination or flare-ups.  In fact, 
the April 2005 examiner found range of motion of the knees 
were not further limited by pain, fatigability or 
incoordination on repeated-repetitive testing.  The most 
recent examination found no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement for 
both knees.
 
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

After considering all the evidence of record, the Board finds 
that a rating in excess of 10 percent for the veteran's 
bilateral knees is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5262.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.




ORDER

Entitlement to an increased rating in excess of 40 percent 
for chronic low back strain is denied.

Entitlement to an increased rating in excess of 10 percent 
for stress fracture of the right knee is denied.

Entitlement to an increased rating is excess of 10 percent 
for stress fracture of the left knee is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


